United States Court of Appeals
                     For the First Circuit


No. 20-1311

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     RAFAEL SOLER-MONTALVO,

                      Defendant, Appellant.


                          ERRATA SHEET

          The opinion of this Court issued on August 2, 2022, is
amended as follows:

          On page 25, line 5, replace "were consistent" with
"was consistent"